Citation Nr: 1513022	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include recurrent cellulitis with local skin infections, including knees; lymphadenopathy of axillae and methicillin-resistant Staphylococcus aureus (MRSA) of left elbow, also claimed as cellulitis of right arm with fever and nausea; left lower extremity lymphedema; and lesions under armpits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Virtual VA electronic claims file.

The Veteran's claims were remanded by the Board for additional development in January 2014 and October 2014.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2014, pursuant to the directives of the October 2014 Board remand.  At that time, the Veteran had no current skin disability; however, he stated during the examination that his skin problems would occur 2 to 3 times per year and last about 3 months.  Although the VA treatment records do not support such an assertion, as they show consistent evidence of no skin problems other than in August 2007, the May 2014 VA examination report noted the existence of some current "redness/scaling behind ears bilaterally and a red macular rash under the right breast."  

In a February 2015 statement, the Veteran's representative requested that the claim again be remanded to obtain a medical opinion from a dermatologist regarding the Veteran's alleged recurrent skin condition.  

In light of the Veteran's multiple in-service diagnoses of and treatment for skin problems, the findings of the May 2014 VA examination, and the Veteran's current contentions of 2 to 3 skin outbreaks per year lasting multiple months, the Board concludes a new VA examination is warranted.  If feasible, the Veteran should be examined while his skin is exhibiting observable symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he identify all medical providers treating him for his skin disabilities during his multiple outbreaks per year, as discussed during the November 2014 VA examination.  Request that the Veteran either provide proper authorization for VA to obtain relevant treatment records from those providers or submit such records directly to VA.  Appropriate attempts to obtain records from all identified individuals should be undertaken.  

2.  Associate VA treatment records from November 2014 to the present with the claims file.

3.  Schedule the Veteran for an appropriate VA examination for his skin claim.  To the extent feasible, the Veteran should be examined while his skin is exhibiting observable symptomatology.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed skin disability was incurred in or is otherwise related to his military service.  

In reaching that conclusion, the examiner is specifically requested to consider, and to discuss as necessary, the in-service diagnoses of cellulitis and hidradenitis suppurativa and the Veteran's lay reports of ongoing, intermittent skin problems that have continued to the present.  

A full and complete rationale for all opinions expressed is required.  Please note that the mere absence of medical records documenting ongoing skin problems from service may not serve as the sole basis for a negative opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

